Citation Nr: 0336394	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to May 9, 2001, for a 
grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active military service from February 1966 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) from an April 2002 rating decision 
of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for diabetes mellitus effective from May 9, 2001. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 20000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], 
including in claims for an earlier effective date for a 
benefit.  See, e.g., Huston v. Principi, 17 Vet. App. 195 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of an effective date claim, the Court has 
stated that it is possible that a claimant could provide VA 
with some evidence showing an earlier effective date is 
warranted if he or she were properly notified of what type of 
evidence would substantiate the claim.  The Court has held 
that VA must inform the claimant of the specific information 
and evidence not of record that is necessary to substantiate 
a claim for an earlier effective date, and must inform the 
claimant of the information and evidence that VA will seek to 
provide, and advise the claimant of the information and 
evidence that the claimant is expected to provide.  Huston, 
supra; Quartuccio, supra.  Although the decision in Huston as 
to the appropriate notification in an earlier effective date 
claim was issued after the RO completed adjudication of this 
claim and after the appeal was transferred to the Board, 
nevertheless, the Board must REMAND the claim for compliance 
with the VCAA as set forth in Huston.  

In particular, the veteran must be notified of the provisions 
of the VCAA, of VA's implementing regulations, including 
38 C.F.R. § 3.159, and of the governing regulations which 
affect this claim for an earlier effective date for the grant 
of service connection for diabetes mellitus under any 
applicable theory, including regulations governing informal 
claims.  The veteran must be afforded an opportunity to 
submit any relevant clinical evidence, and the VA clinical 
evidence associated with the file should be reviewed to 
assure that it is complete.  The Board notes that no VA 
clinical records for the period from November 1996 through 
May 1997 are of record.  The veteran should identify the VA 
Medical Center at which he was obtaining treatment during 
that period, as it is not clear from the record when he left 
treatment at the Kansas City VA Medical Center and began 
seeking treatment at the VA Medical Center in Leavenworth, 
Kansas.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  This 
case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
effective date earlier than May 9, 2001, 
for the grant of service connection for 
diabetes mellitus.  In particular, ensure 
that the notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, she is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
 
Any notice given, or action taken 
thereafter, must comply with current law.  

2.  The veteran should be asked to 
identify the VA Medical Center at which 
he was treated during the period from 
November 1996 to May 1997, and the 
veteran's VA clinical records for that 
period should be obtained.  The veteran 
should be afforded the opportunity to 
identify any private (non-VA) providers 
or facilities from whom or at which he 
has been treated for diabetes from 
November 1996 to May 2001.  

3.  The veteran should be afforded an 
opportunity to identify or submit 
additional VA clinical or non-clinical 
records or alternative types of records 
which he believes may be relevant to his 
claim for an earlier effective date for 
the award of service connection for 
diabetes.  

4.  Then, the veteran's claim should be 
re-adjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


